DETAILED ACTION
	Receipt is acknowledged of Applicants’ amendments to the claims, remarks, and RCE, filed on 14 July 2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.
*  *  *  *  *
Claim Interpretation
	Currently amended claim 1 is directed to a dry powder composition that consists of a micronized-formulation of NSAID particles, wherein the particles and composition are carrier-free, and the particles consist of pure, excipient-free, and undiluted NSAID.  Functional limitations of claim 1 include “wherein the composition has a respirable fraction (RF) value of at least 50%” and “wherein the NSAID possesses anti-inflammatory and antimicrobial activities.”  The limitation “for treating or ameliorating inflammation and/or treating a disease in a subject in need thereof” is considered to be an intended use of the claimed composition.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Please note that the instant claims are product claims, not method of treating or ameliorating inflammation and/or treating a disease claims.  Since the prior art cited below is capable of performing the claimed intended use,  Applicant is effectively claiming a dry powder inhalable composition of NSAID particles.
*  *  *  *  *
Claim Objections
Claim 60 objected to because of the following informality:  claim 60 depends from a cancelled claim, claim 13.  Appropriate correction is required.
*  *  *  *  *
Claim Rejections - 35 USC § 112
Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 60 recites a composition comprising the antimicrobial agent ciprofloxacin, however amended claim 1 precludes any agents other than NSAIDs.  Appropriate correction is required.
*  *  *  *  *


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10, and 57 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,051,566 (“Bianco”) (currently of-record).
Bianco discloses NSAIDs administered by inhalation (see, e.g., abstract).  Regarding claims 1 and 10, the NSAID particles are pure and undiluted and may comprise indomethacin (see, e.g., abstract, col. 1, lines 51-58, and claim 9).  The disclosed composition has no carrier.
Regarding the “dry powder” of claim 1, Bianco discloses “mixtures of powders with microfine drugs which can be administered using inhalers” (see col. 2, lines 4-6 and claim 9).
Regarding claim 5, the NSAID particle size is disclosed at 0.5 to 7 microns (see col. 1, lines 65-67).
Regarding claim 57, the disclosed composition may comprise mixtures of powders with microfine drugs administered using inhalers (see, e.g., abstract). 
Regarding the RF value claim 1 and aerosol efficiencies of claim 56, Applicants’ composition, as claimed, contains the same components in the same configuration as the prior art.  Properties are the same when the structure and composition are the same.  In re Fitzgerald, 205 USPQ 594.  
The process of micronizaiton in claim 1 and air jet-milling recited in claim 3 is not essential to a determination of patentability of the composition disclosed in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
*

Claims 1-3, 5, 10, 57, and 60 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,051,566 (“Bianco”) (currently of-record) in view of US 2014/0065219 (“Bosch”), further in view of US 2012/0160944 (“Dodd”) (both references cited on the IDS filed on 22 November 2017).
Bianco is discussed above.  
Bianco differs from the instant claims in that it does not explicitly teach limitations recited in claims 2, 13, 18, and 60. 
Bosch teaches methods for making inhalable composite particles comprising a pharmaceutically-active agent (see, e.g., abstract).
Regarding claims 1 and 2, treatment of infectious disease is taught (see [0250]).
Regarding claim 10, the NSAID may be ibuprofen (see [0320]).
Regarding claim 57, the powder is free-flowing (see, e.g., [0199]).  
Regarding claim 60, ciprofloxacin is disclosed (see [0313]).
The process of micronizaiton in claim 1 and air jet-milling recited in claim 3 is not essential to a determination of patentability of the composition disclosed in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
	In any event, Bosch teaches air jet-milling (see, e.g., [0070]) and Dodd teaches micronized NSAIDS, such as indomethacin (see [0066] and [0432]).  Dodd explains that a blend using the disclosed invention (including micronization – see, e.g., [0138]) has superior powder flow properties compared to the powder flow properties of a blend manufactured using a conventional process (see [0155]).
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the inhalable composition of claim 1, as taught by Bianco in view of Bosch further in view of Dodd.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because inhalable NSAID particles induce a remarkable attenuation of the bronchial responses to but non-specific and specific stimuli in asthmatics in the absence of side-effects (see Bianco, col. 1, lines 61-64).  Additionally, delivery of drugs via inhalation is beneficial in that inhalation is the optimal route of administration to achieve sufficiently high levels of drug in some disease states, certain agents delivered via inhalation can produce fewer systemic side effects, without compromising efficacy, and drugs intended for systemic activity may be delivered via inhalation to take advantage of the high surface area of the lungs, providing rapid drug absorption into the systemic circulation without first pass metabolic effects associated with oral administration, as explained by Bosch (see [0002]).  Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to use NSAID in micronized form because the resulting composition has superior powder flow properties compared to the powder flow properties of a blend manufactured using a conventional process (see above).
*
Claims 1 and 8 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,051,566 (“Bianco”) (currently of-record) in view of US 2014/0065219 (“Bosch”) further in view of US 2012/0160944 (“Dodd”) further in view of US 2014/0326812 (“Dodd II”), as applied to claim 8.  The last three references are cited on the IDS filed on 22 November 2017.
	Bianco, Bosch, and Dodd are discussed above.
	Bosch differs from the instant claims in that it does not explicitly teach the angle of repose recited in claim 8.  However an angle of repose of less than 45 degrees is known in the art, as shown by Dodd II (see Figure 16 (J-M) and Example 20).  
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the inhalable composition of claim 1, wherein the composition comprises an NSAID jet milled to create an angle of repose of less than 45 degrees, and further comprises a preservative, as taught by Bianco in view of Bosch in view of Dodd, further in view of Dodd II.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because inhalable NSAID particles induce a remarkable attenuation of the bronchial responses to but non-specific and specific stimuli in asthmatics in the absence of side-effects (see Bianco, col. 1, lines 61-64).  Additionally, delivery of drugs via inhalation is beneficial in that inhalation is the optimal route of administration to achieve sufficiently high levels of drug in some disease states, certain agents delivered via inhalation can produce fewer systemic side effects, without compromising efficacy, and drugs intended for systemic activity may be delivered via inhalation to take advantage of the high surface area of the lungs, providing rapid drug absorption into the systemic circulation without first pass metabolic effects associated with oral administration, as explained by Bosch (see [0002]).  Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to use NSAID jet milled to create an angle of repose of less than 45 degrees because it results in a powder having handling characteristics that are superior to those of powders made by conventional size reduction processes, as taught by Dodd II (see [0025]).
*  *  *  *  *
Response to Arguments
Applicant's arguments filed on 14 July 2022 have been fully considered but they are not persuasive. 
Applicant states that Examiner has failed to indicate where Bianco expressly states or implies that the NSAIDS are carrier-free and consist of pure and excipient-free undiluted NSAIDs.  See remarks, page 6.
Examiner respectfully disagrees.  As noted in the substantive rejection, Bianco’s general teaching is that NSAID particles alone are effective drugs for combating and preventing asthma if administered by inhalation (see, e.g., abstract).  Elsewhere, Bianco states that treatment of asthma with acceptable doses of NSAID was accomplished by inhaling NSAIDs (see col. 1, lines 48-58).  
Additionally, Bianco states that “mixtures of powders with microfine drugs, which can be administered using inhalers are particularly suitable.”  See col. 2, lines 4-6.  Bianco goes on to state that the powder compositions may comprise appropriate additives – indicating that the additives are optional and not required (see col. 2, lines 6-12).  Finally, claim 9 recites an inhalant composition comprising a mixture of powder with microfine drugs alone, i.e., no additives.  
Applicant cites Flectadol™ as an example of and NSAID that is not pure or excipient-free or undiluted.  See remarks, page 6.
Examiner respectfully submits that the general teaching of Bianco is administration of NSAID particles alone (see above).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123.
Applicant states that “Examiner has assumed the inherent characteristics of the NSAIDs of Bianco to be “carrier-free” and “consist of pure and excipient-free, undiluted NSAID.”  See remarks, page 6.
Examiner respectfully disagrees that a theory of inherency was relied upon in the rejection of record.  As explained above, Bianco explicitly states that NSAID particles alone, administered by inhalation, were effective in treating asthma.  As noted above, while Bianco states that NSAID powders may comprise appropriate additives, the reference does not require those additives.  
Applicant argues that Bianco teaches an NSAID solution and fails to teach a dry powder composition (see remarks, page 4).
Examiner respectfully submits that in one embodiment, Bianco teaches “mixtures of powders with microfine drugs which can be administered using inhalers” (see col. 2, lines 4-6), as noted in the obviousness rejection.
*
The remaining remarks do not present new arguments.
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615